   Case 6:19-cv-00109-JRH-CLR Document 11 Filed 05/12/20 Page 1 of 7



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION


                                      *
KWASHAAD COOK,
                                      *


                                      *
     Plaintiff,
                                      *


           V.                         *                   CV 619-109
                                      *


JUAN JOSE MONTANEZ and SWIFT          *
TRANSPORTATION CO. OF                 *
                                      *
ARIZONA, LLC,
                                      *


     Defendants.                      *



                                 ORDER




     Before the Court is Defendants' Juan Jose Montanez and Swift


Transportation Co. of Arizona, LLC's ("Swift") motion to dismiss

for lack of personal jurisdiction and venue.                 (Doc. 8.)    For the

following reasons, the motion is granted.




                                 I.       BACKGROUND



     This case arises      out   of a      motor   vehicle   accident that     took


place on May 20, 2018 in Glendale, California.                 (See Am. Compl.,

Doc. 6, SI 7.)      On that date. Defendant Montanez's freightliner

struck   the   driver's   side   of   Plaintiff     Kwashaad   Cook's    car   when


Montanez crossed into Plaintiff's lane of travel, causing serious

injury to Plaintiff.      (See id., SIS! 9-11.)        Montanez was an employee

of Swift at the time.       (See id., SI 8.)
      Case 6:19-cv-00109-JRH-CLR Document 11 Filed 05/12/20 Page 2 of 7



       Plaintiff is a resident of Tattnall County, Georgia.               (See

id., SI 1.)    Montanez is a resident of Shafter, California.             (See

id., SI 2.)   Swift is a limited liability company with its principal

place of business in Phoenix, Arizona, and retains a registered

agent for service of process in Marietta, Georgia.              (See id., SI

3.)    The Amended Complaint does not make any allegations regarding

Swift's place of incorporation, but the Parties do not dispute

that Swift is incorporated in Delaware.          (See Pl.'s Resp., at 1-

2; Doc. 10, at 6.)


       Plaintiff   asserts   negligence    claims   against    Montanez   and

seeks to hold Swift vicariously liable.             Plaintiff claims that

diversity jurisdiction exists.         (See id., SI 5.)       Defendants now

move to dismiss for lack of personal jurisdiction and improper

venue.     Additionally, Plaintiff voluntarily dismissed Defendant

Montanez in his response to the motion.         (See Pl.'s Resp., Doc. 9,

at n. 1.)




                             II.   LEGAL STANDARD



       "In the context of a motion to dismiss for lack of personal

jurisdiction in which no evidentiary hearing is held, the plaintiff

bears the burden of establishing a prima facie case of jurisdiction

over the movant, nonresident defendant."         Morris v. SSE, Inc., 843

F.2d 489, 492 (11th Cir. 1988).        A plaintiff can establish a prima
      Case 6:19-cv-00109-JRH-CLR Document 11 Filed 05/12/20 Page 3 of 7



facie case by presenting ""enough evidence to withstand a motion

for directed verdict."                Madera v. Hall, 916 F.2d 1510, 1514 {11th

Cir.     1990).         This     in       turn   requires    the    party     to   present

""substantial evidence                .    . . of such      quality and       weight that

reasonable and fair-minded persons in the exercise of impartial

judgment might reach different conclusions . . . ."                             Walker v.

Nations Bank of Florida, 53 F.3d 1548, 1554 (11th Cir. 1995).                           The

facts presented in the plaintiff's complaint are taken as true to

the extent they are uncontroverted.                    See Morris, 843 F.2d at 492.

If,    however,       the   defendant        submits   affidavits      challenging      the

allegations       in    the    complaint,        the   burden   shifts      back   to   the

plaintiff       to     produce    evidence        supporting       jurisdiction.        See

Diamond Crystal Brands, Inc. v. Food Movers Int'l., Inc., 593 F.3d

1249, 1257 (11th Cir. 2010).                     If the plaintiff's complaint and

supporting evidence conflict with the defendant's affidavits, the

court    must    construe      all        reasonable   inferences     in   favor   of   the


plaintiff.        See id. (citing Meier v. Sun Int'l Hotels, Ltd., 288

F.3d 1264, 1269 (11th Cir. 2002)).

       To determine whether a nonresident defendant is subject to

personal jurisdiction, the Court must perform a two-part analysis.

See id. at 1257-58.            Jurisdiction must ""(1) be appropriate under

the state long-arm statute and (2) not violate the                            Due Process

Clause    of    the    Fourteenth          Amendment   . . . ."         Id.    (quotation

omitted).
      Case 6:19-cv-00109-JRH-CLR Document 11 Filed 05/12/20 Page 4 of 7



       The Eleventh      Circuit has        held that ''the      Georgia long-arm

statute does not grant courts in Georgia personal jurisdiction

that is     coextensive     with    procedural       due    process,'' but instead

"imposes independent obligations that a plaintiff must establish

for the exercise of personal jurisdiction that are distinct from

the demands of procedural due process."                    Id. at 1259.       "[Cjourts

must apply the specific limitations and requirements of O.C.G.A.

§ 9-10-91 literally and must engage in a statutory examination

that    is independent      of,    and    distinct    from,    the    constitutional

analysis to ensure that both, separate prongs of the jurisdictional

inquiry are satisfied."           Id. at 1263.




                                   III. DISCUSSION


       Swift     focuses     its         jurisdictional        argument        on     the

Constitutional     Due     Process   analysis.         There    are    two    types    of

personal       jurisdiction:       specific      jurisdiction           and     general

jurisdiction. See Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011).            Specific jurisdiction "depends on an

affiliation[n] between the forum and the underlying controversy,

principally, activity or an occurrence that takes place in the

forum State and is therefore subject to the State's regulation."

Id.     (alteration      original)        (quotation        omitted).          Specific

jurisdiction limits courts' jurisdiction to adjudicating only the

controversy establishing the jurisdiction.                   See id.      Because the

                                            4
   Case 6:19-cv-00109-JRH-CLR Document 11 Filed 05/12/20 Page 5 of 7



underlying controversy in this case was a motor vehicle accident

in California, there is no affiliation between the controversy and

Georgia   and   no   specific   jurisdiction.     This   leaves   general

jurisdiction.

     "'A court may assert general jurisdiction over foreign . . .

corporations to hear any and all claims against them when their

affiliations with the State are so ^continuous and systematic' as

to render them essentially at       home in the forum State."           Id.

(quoting Int'l Shoe Co. v. Wash. Office of Unemployment Comp. &

Placement, 326 U.S. 310, 317 (1945)).       A corporation is regarded

as "at home" in the state it is incorporated in and in the state

where its principal place of business is located.            See Daimler

A.G. V. Bauman, 571 U.S. 117, 137 (2014).       However, those are not

the only possible locations where a corporation may be subject to

general jurisdiction.      See id. ("Goodyear did not hold that a

corporation may be subject to general jurisdiction only in a forum

where it is incorporated or has its principal place of business;

it simply typed those places paradigm all-purpose forums.").           When

a corporation's affiliations with a state are so "continuous and

systematic" that they are essentially at home in the state, general

jurisdiction is appropriate.       Id. at 127 (quoting Goodyear, 564

U.S. at 919.


     Because Swift is neither incorporated in Georgia nor does it

maintain its principal place       of business here, the Court must
   Case 6:19-cv-00109-JRH-CLR Document 11 Filed 05/12/20 Page 6 of 7



consider     whether    Swift's     affiliations      with    Georgia    are     so

continuous    and   systematic     that   it   is   essentially    at    home    in

Georgia.     This inquiry ""calls for an appraisal of a corporation's

activities    in    their   entirety"     because     ""[a]   corporation      that

operates in many places can scarcely be deemed at home in all of

them."     Id. at 139 n.20.


     The    Amended    Complaint    contains    few    allegations      regarding

Swift's affiliation with Georgia.           In paragraph three it alleges

that Swift maintains an agent in Marietta, Georgia.                 Plaintiff's

response also states that Swift operates a terminal network in

Decatur, Georgia, an academy in Waco, Georgia, and has semi-trucks

traveling throughout Georgia on a daily basis.                (See Pl.'s Resp.,

at 5.)

     Even     considering     the    statements .     outside     the    Amended

Complaint, Swift cannot be said to be ""at home" in Georgia. Swift's

operations described above can be compared to those of the railway

company in BNSF Ry. Co. v. Tyrell, 136 S. Ct. 1549, 1559 (2017).

In that case, the Supreme Court ruled that even though the railway

company had over 2,000 miles of track and over 2,000 employees in

Montana, those contacts with the state were insufficient to subject

it to general jurisdiction.           See id. Put succinctly, ""in-state

business . . . does not suffice to permit the assertion of general

jurisdiction over claims like [plaintiffs'] that are unrelated to
   Case 6:19-cv-00109-JRH-CLR Document 11 Filed 05/12/20 Page 7 of 7



any activity occurring in the [state]."          Id.       Thus, the Court lacks

personal jurisdiction over Swift.




                                  IV.   CONCLUSION


        Because the Court lacks personal jurisdiction over Swift, it

need not address Swift's venue argument.                Plaintiff voluntarily

dismissed Defendant Montanez.           Accordingly, the motion to dismiss

(Doc.    8)   is GRANTED,   and   Plaintiff's    case      is dismissed   without

prejudice.       Further, Plaintiff's request for additional discovery

on Swift's affiliations with Georgia (See Pl.'s Resp., at 6) is

DENIED.       The Clerk is directed to TERMINATE all remaining motions

and deadlines, if any, and CLOSE this case.


    ORDER ENTERED at Augusta, Georgia this                     day of May, 2020.




                                            J.              HALL/ CHIEF JUDGE
                                            UNITE^STATES DISTRICT COURT
                                                     ;RN   DISTRICT OF GEORGIA
